Shaw, C. J.
It is agreed that the defendants have leases of railroads in this county, and this would make a strong case for charging them as trustees, if they could be chargeable as such, under any circumstances. But the case of Danforth v. Penny, 3 Met. 564, is decisive, and shows that a foreign corporation cannot be so charged. By Rev. Sts. c. 109, § 6, “ all corporations may be summoned as trustees.” But what corporations ? The very generality of the terms requires some qualification. It cannot be construed literally all corporations, in whatever part of the world established and transacting business. The answer is to be found in the statutes in pari materia then existing. The statute in question was only an extension of an existing system. It was intended, we think, to put corporations on the same ground as individuals. And it is well settled that an individual, an inhabitant of another state, is not chargeable by the trustee process, although found in this commonwealth, and here served with process. Tingley v. Bateman, 10 Mass. 343. Nye v. Liscombe, 21 Pick. 263. In the case of corporations, which have no local habitation, the principle is this; if established in this commonwealth, by the laws thereof, they are inhabitants of this commonwealth within the meaning of the law; but if established only by the laws of another state, they are foreign corporations, and rannot be charged by the trustee process.

Judgment for the defendants.